DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  “the sealing apparatus comprising, the sealing apparatus comprising:” in lines 2-3 should read “the sealing apparatus comprising:”.  Appropriate correction is required.

Claim 11 is objected to because of the following informalities:  “a sealing fluid” in line 7 should likely read “the sealing fluid”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the preamble “A sealing apparatus for use in a hypertube and including a first tube and a second tube having one end connected to an end of the first tube, the sealing apparatus comprising”. These recitations are indefinite as it is unclear whether the first and second tube are being positively required for infringement to occur (e.g. does the hypertube include the first and second tube or is the “including” intended to be a transitional phrase referring to the sealing apparatus (and if so do the “including” and later “comprising” have the same meaning, and is the “comprising” intended to mean “further comprising”?), etc.?). Appropriate clarification and correction is required. For examination purposes Examiner assumes Applicant intended to claim “A sealing apparatus for use in a hypertube including a first tube and a second tube having one end connected to an end of the first tube, the sealing apparatus comprising:” so that it is clear that the tubes are part of the intended use hypertube.

Claim 2 recited the limitation “a fluid tank coupled to the first tube and the second tube”. Similar to the above rejection, and dependent upon the interpretation of such, this limitation is indefinite as it is unclear whether the tubes are now being required for infringement to occur or if they refer to the intended use of claim 1 above. Appropriate clarification and correction is required. For examination purposes Examiner assumes Applicant intended to claim “a fluid tank for being coupled to the first tube and the second tube”.

Claim 2 recited the limitation “the sealing fluid stored in the fluid tank is in contact with the gasket”. This limitation is indefinite as it is unclear how a fluid in the tank can also be in contact with the gasket (i.e. the current claims require the sealing fluid to be in the tank and also in contact with the gasket, not merely that sealing fluid can be used as such or that there is sealing fluid in the tank and in contact in the gasket). Additionally Examiner notes that previously the sealing fluid is only claimed as configured to be stored in the tank, further leading to indefiniteness issues. Appropriate clarification and correction is required. For examination purposes Examiner assumes Applicant intended to claim “and at least some of the sealing fluid is in contact with the gasket”.

Claim 4 recited the limitation “the seal comprises a glass fiber or a carbon fiber”. This limitation is indefinite as it is unclear whether or not this refers to the prior claimed “fiber structure” of claim 1, or if it is an additional fiber. Appropriate clarification and correction is required. For examination purposes Examiner assumes Applicant intended to claim “the fiber structure comprises glass fiber or carbon fiber”.

Claims 3, 5-8, and 12 are indefinite at least by virtue of depending on indefinite claim 1.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 8, and 9, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 5-033869.
With regard to claim 1, JP ‘869 discloses a sealing apparatus (as seen in Figs. 1, 2, 4, 5) for use in a hypertube (Examiner notes that as JP ‘869 discloses a sealing apparatus for use between tubes (see Figs. 1, 2, 4, 5) it is capable of effecting a seal in a hypertube and thus anticipates this intended use limitation in the preamble) and including a first tube and a second tube having one end connected to an end of the first tube (as interpreted in light of the 112(b) rejection above JP ‘869 discloses this intended use limitation as it actually discloses such as seen in Figs. 1, 2, 4, and 5 between tubes 12 and 13), the sealing apparatus comprising, the sealing apparatus comprising: a gasket (1) comprising a seal (i.e. the gasket 1) made of a fiber structure (as disclosed in the Applicant provided machine translation it is a fabric structure of metallic fibers, or even element 3) formed with a space that is filled with a sealing fluid (i.e. as seen in Fig. 3 the space containing the emulsion 2 described in the Applicant provided machine translation), wherein the gasket is configured to seal a space between the first tube and the second tube (JP ‘869 discloses this intended use limitation as it actually discloses such as seen in Figs. 1, 2, 4, and 5).

With regard to claim 3, JP ‘869 discloses that the sealing fluid is silicone oil (as disclosed in the Applicant provided machine translation as a silicone emulsion is an oil as it contains a silicone oil by definition).

With regard to claim 8, JP ‘869 discloses that the gasket has: a rectangular cross-section (as seen in the cross-sections of Figs. 1-5); an outer circumferential surface (i.e. the top surface in Figs. 1, 2, 4, and 5) configured to be in contact with an inner circumferential surface of the first tube (as seen in Figs. 1, 2, 4, and 5); and an inner circumferential surface (i.e. the bottom surface as seen in Figs. 1, 2, 4, and 5) configured to be in contact with an outer circumferential surface of the second tube (as seen in Figs. 1, 2, 4, and 5).

With regard to claim 9, JP ‘869 discloses a gasket (1) for sealing a hypertube (Examiner notes that as JP ‘869 discloses a sealing apparatus for use between tubes (see Figs. 1, 2, 4, 5) it is capable of effecting a seal in a hypertube and thus anticipates this intended use limitation in the preamble) comprising: a seal (i.e. the gasket 1) made of a fiber structure (as disclosed in the Applicant provided machine translation it is a fabric structure of metallic fibers, or even element 3) formed with a space that is filled with a sealing fluid (i.e. as seen in Fig. 3 the space containing the emulsion 2 described in the Applicant provided machine translation).

Claims 1, 2, 5, and 9, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 9133272.
With regard to claim 1, JP ‘272 discloses a sealing apparatus (as seen in Figs. 1, 2, 3, and 8) for use in a hypertube (Examiner notes that as JP ‘272 discloses a sealing apparatus for use between tubes (see Figs. 1, 2, 3, and 8) it is capable of effecting a seal in a hypertube and thus anticipates this intended use limitation in the preamble) and including a first tube and a second tube having one end connected to an end of the first tube (as interpreted in light of the 112(b) rejection above JP ‘272 discloses this intended use limitation as it actually discloses such as seen in Figs. 1, 2, 3, and 8 between tubes A and B or C and D), the sealing apparatus comprising, the sealing apparatus comprising: a gasket (13 comprising a seal (i.e. the outer portion of gasket 3) made of a fiber structure (as disclosed in paragraphs [0009], [0011], etc. of the Examiner provided machine translation) formed with a space (5) that is filled with a sealing fluid (i.e. as seen in Fig. 1-3 and 5 and as described in the Applicant provided machine translation and Examiner provided machine translation), wherein the gasket is configured to seal a space between the first tube and the second tube (JP ‘272 discloses this intended use limitation as it actually discloses such as seen in Figs. 1, 2, 3, and 8).

With regard to claim 2, JP ‘272 discloses a fluid tank (10) coupled to the first tube and the second tube (as seen in Fig. 1), wherein the fluid tank is configured to store the sealing fluid and the sealing fluid stored in the fluid tank is in contact with the gasket (as interpreted in light of the 112(b) rejection above and as described in paragraphs [0013], [0018], etc.).

With regard to claim 5, JP ‘272 discloses a fluid tank (10) spaced apart from the gasket (as seen in Fig. 1) and configured to store the sealing fluid (as described in paragraphs [0013], [0018], etc.); and a sealing fluid supply means (i.e. the duct therebetween. Additionally Examiner notes that this is an means plus function limitation that invokes 112f and the only corresponding structure in the specification is a conduit. Thus this limitation is interpreted as a conduit or equivalent thereof) configured to interconnect the fluid tank and the gasket (as seen in Fig. 1) and to supply the sealing fluid from the fluid tank to the gasket (as seen in Fig. 1 and as described in paragraphs [0013], [0018], etc.).

With regard to claim 9, JP ‘272 discloses a gasket (3) for sealing a hypertube (Examiner notes that as JP ‘272 discloses a sealing apparatus for use between tubes (see Figs. 1, 2, 3, and 8) it is capable of effecting a seal in a hypertube and thus anticipates this intended use limitation in the preamble), comprising a seal (i.e. the portion of 3 at 4) made of a fiber structure (as disclosed in paragraphs [0009], [0011], etc. of the Examiner provided machine translation) formed with a space (5) that is filled with a sealing fluid (i.e. as seen in Fig. 1-3 and 5 and as described in the Applicant provided machine translation and Examiner provided machine translation).

Claims 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chikaraishi (US 6,328,310).
With regard to claim 9, Chikaraishi discloses a gasket (1) for sealing a hypertube (Examiner notes that as Chikaraishi discloses a sealing apparatus for use between tubes (see Fig. 3) it is capable of effecting a seal in a hypertube and thus anticipates this intended use limitation in the preamble), comprising a seal (2) made of a fiber structure (as disclosed in column 3 lines 36-46) formed with a space (4) that is filled with a sealing fluid (i.e. as seen in Figs. 2, 3, etc. and as described in the abstract, etc.).

With regard to claim 10, Chikaraishi discloses a core (3) surrounded by the seal (as seen in Fig. 2, etc.), wherein the core functions as a support for maintaining a structural shape of the gasket (as seen in Figs. 1-2, etc. as without such material present the seal would not maintain it’s shape as well, thus it is capable of this functional limitation).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4 and 8, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over JP 5-033869 alone.
With regard to claim 4, JP ‘869 fails to specifically disclose that the fiber material (as interpreted in light of the 112(b) rejection above) is glass fiber or carbon fiber, however it would have been considered obvious to one having ordinary skill in the art at the time of filing to have made the fiber material glass fiber or carbon fiber as Examiner hereby takes Official Notice that the art is replete with glass fiber and/or carbon fiber reinforced seals/gaskets. Additionally it would have been considered obvious to one having ordinary skill in the art, at the time of filing, to have selected glass fiber or carbon fiber for the fiber material as it has been held to be within the general skill in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. Such modifications would provide the expected benefits of at least corrosion resistance and high strength and low weight.

With regard to claim 7, JP ‘869 discloses  fails to specifically disclose that the gasket has an outer circumferential surface (i.e. the top surface in Figs. 1, 2, 4, and 5) configured to be in contact with an inner circumferential surface of the first tube (as seen in Figs. 1, 2, 4, and 5); and an inner circumferential surface (i.e. the bottom surface as seen in Figs. 1, 2, 4, and 5) configured to be in contact with an outer circumferential surface of the second tube (as seen in Figs. 1, 2, 4, and 5), but fails to disclose the gasket has a circular cross-section. 
It would have been to one having ordinary skill in the art at the time of filing to have made the fiber material glass fiber or carbon fiber as Examiner hereby takes Official Notice that the art is replete with similar gaskets having a circular cross-section. Such a modification would provide the expected benefits of easier construction, higher contact pressure, and/or being less prone to damage (e.g. due to not having sharp corners).

Claims 4, 6, and 11-12, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over JP 9133272 alone.
With regard to claim 4, JP ‘272 fails to specifically disclose that the fiber material (as interpreted in light of the 112(b) rejection above) is glass fiber or carbon fiber, however it would have been considered obvious to one having ordinary skill in the art at the time of filing to have made the fiber material glass fiber or carbon fiber as Examiner hereby takes Official Notice that the art is replete with glass fiber and/or carbon fiber reinforced seals/gaskets. Additionally it would have been considered obvious to one having ordinary skill in the art, at the time of filing, to have selected glass fiber or carbon fiber for the fiber material as it has been held to be within the general skill in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. Such modifications would provide the expected benefits of at least corrosion resistance and high strength and low weight.

With regard to claims 6 and 12, JP ‘272 fails to specifically disclose a sealing fluid leakage sensor configured to check a remaining amount of the sealing fluid in the fluid tank. However it would have been considered obvious to one having ordinary skill in the art at the time of filing to have includes a sensor in the fluid tank to check a remaining amount of the sealing fluid in the fluid tank as Examiner hereby takes Official Notice that the art is replete with examples of sensors detecting the amount of fluid left in a tank. Such a modification would provide the expected benefit of knowing when the tank needs additional sealing fluid.
	
With regard to claim 11, JP ‘272 discloses a sealing apparatus (as seen in Figs. 1, 2, 3, and 8) for use in a hypertube (Examiner notes that as JP ‘272 discloses a sealing apparatus for use between tubes (see Figs. 1, 2, 3, and 8) it is capable of effecting a seal in a hypertube and thus anticipates this intended use limitation in the preamble) comprising: a first tube and a second tube having one end connected to an end of the first tube (as seen in Figs. 1, 2, 3, and 8 between tubes A and B or C and D), a fluid tank (10) coupled to the first tube and the second tube (as seen in Fig. 1), wherein the fluid tank is configured to store a sealing fluid, a gasket (13 comprising a seal (i.e. the outer portion of gasket 3 including 4) made of a fiber structure (as disclosed in paragraphs [0009], [0011], etc. of the Examiner provided machine translation) formed with a space (5) that is filled with a sealing fluid (i.e. as seen in Fig. 1-3 and 5 and as described in the Applicant provided machine translation and Examiner provided machine translation), wherein the gasket is configured to seal a space between the first tube and the second tube (JP ‘272 discloses this intended use limitation as it actually discloses such as seen in Figs. 1, 2, 3, and 8).

Examiner’s Comments/Recommendations
In the interest of advancing prosecution Examiner recommends claiming the following for claim 1:
1. (Currently Amended) A sealing apparatus for use in a hypertube ultra-high-speed vacuum train system, the sealing apparatus comprising: 
a first tube and a second tube having one end connected to an end of the first tube; 
a gasket comprising a seal made of a fiber structure formed with a space that is filled with a sealing fluid, wherein the gasket located in a radial space between the first tube and the second tube to maintain a seal between a vacuum or near-vacuum inside the tubes and an atmosphere outside of the tubes;
a fluid tank spaced apart from the gasket and configured to store the sealing fluid; and
a sealing fluid leakage sensor configured to check a remaining amount of the sealing fluid in the fluid tank.
Additionally claims 6 and 12 should be canceled, and claims 2 and 5 either canceled or amended to remove the redundant subject matter. Regarding the other independent claims 9 and 10 should be canceled and claim 11 should be amended in a substantially similar manner to proposed claim 1 above. It is believed such amendments would overcome the prior art of record may result in allowable claims (subject to their exact wording and any required additional search and/or consideration).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and provides examples of other seals and assemblies with fluid filled gaskets having various similar structure as that claimed/disclosed in the instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS L FOSTER whose telephone number is (571)270-5354. The examiner can normally be reached M-F 9:00am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS L FOSTER/            Primary Examiner, Art Unit 3675